Citation Nr: 1222692	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for diabetes mellitus type II with peripheral vascular disease and erectile dysfunction.

2.  Entitlement to service connection for residuals of a transient ischemic attack (TIA), to include as secondary to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's request for a travel board hearing was withdrawn.  38 C.F.R. § 20.704(e) (2011).  

In January 2011, the Board remanded the issues regarding entitlement to an initial evaluation greater than 20 percent for diabetes with peripheral vascular disease, nephropathy and erectile dysfunction; entitlement to service connection for residuals of a TIA; and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  On review, there was substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In April 2012, the RO granted service connection for anxiety disorder, claimed as PTSD, and assigned a 30 percent evaluation effective March 21, 2005.  As this issue was resolved, it is no longer for consideration.  Also in April 2012, the RO assigned a separate 60 percent evaluation for chronic nephritis as a complication of diabetes effective March 21, 2005.  The Board acknowledges that 60 percent is not the highest evaluation available for nephritis.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502 (2011).  This disability, however, is now separately evaluated and no longer evaluated as part of the diabetic process under Diagnostic Code 7913.  Thus, the Board will limit its consideration to those issues specifically stated above.  The Board further notes that to date, the Veteran has not expressed disagreement with the rating assigned for nephritis.  

The Virtual VA eFolder has been reviewed.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II does not require insulin, restricted diet, and regulation of activities; and the associated complications of peripheral vascular disease and erectile dysfunction remain noncompensable.  

2.  The preponderance of the evidence is against finding that the Veteran currently has residuals of a TIA that are related to active military service, manifested to a compensable degree within one year following discharge from service, or proximately due to or aggravated by service-connected diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent for diabetes mellitus type II with peripheral vascular disease and erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7114, 4.115b, Diagnostic Code 7522, and 4.119, Diagnostic Code 7913 (2011).  

2.  A TIA was not incurred or aggravated during service, nor may it be presumed to have been incurred therein; and any TIA residuals are not secondary to or aggravated by service-connected diabetes.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

For initial rating claims, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

On review, VA has satisfied its duty to notify.  By correspondence dated in April 2005, January 2009, January 2011, and June 2011, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what evidence VA would obtain and what evidence he was responsible for providing.  The Veteran was notified how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the April 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims folder contains service treatment records, service personnel records, VA medical records, and private medical records.  The Veteran submitted various records from the Social Security Administration (SSA).  It is unclear whether complete SSA records were submitted.  Notwithstanding, at the February 2011 VA examination, the Veteran reported that he was receiving SSA benefits secondary to low back pain, and bilateral hip and knee arthritis.  The Veteran has not identified these records as relevant to the issues on appeal and under the circumstances of this case, a remand to obtain such records would serve no useful purpose and is not required.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

The Veteran was provided VA examinations in August 2005 and February 2011, with addendum in April 2011.  On review, the examinations are adequate and additional examination is not warranted.  

As there is no evidence that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Analysis

Evaluation of diabetes

In November 2005, the RO granted entitlement to service connection for diabetes mellitus type II with peripheral vascular disease, nephropathy, and erectile dysfunction and assigned a 20 percent evaluation effective March 21, 2005.  The Veteran disagreed and subsequently perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the U. S. Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

A February 2005 physician's statement, completed by Dr. D.O., indicates that the Veteran's diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

On VA examination in August 2005, the Veteran reported that he was on insulin.  The examiner noted the following activity restrictions due to diabetes: strenuous activity to prevent hypoglycemic reactions.  

A January 2006 statement by a VA doctor indicates that the Veteran's diabetes requires insulin, restricted diet and regulation of activities.  

The Veteran most recently underwent a VA examination in February 2011.  He denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  The Veteran stated that he was generally not very physically active secondary to multiple arthritic conditions including his lower back, bilateral hips and bilateral knees.  He reported episodes of hypoglycemia with physical activity and with inadequate food intake.  He stated that his blood glucose drops to the 60's when he walks around the grocery store.  He stated that his blood glucose generally ranged between 90 and 150.  He reported hypoglycemia about once a month.  The Veteran was on oral medication and insulin.  He complained of generalized weakness.  He is able to perform his activities of daily living independently and he tries to do light chores.  Assessment was diabetes mellitus.  

Following review of the claims file, the VA examiner provided an addendum.  The examiner discussed that the Veteran was not very physically active and that he reported episodes of hypoglycemia.  The examiner stated, however, that medical records were reviewed and did not show any recent specific documentation of regulation of physical activities secondary to the diabetes.  He further stated that the Veteran has not been physically active secondary to his multiple arthritic conditions and that he does not require regulation of physical activities specifically on account of his diabetes.  

Review of VA records shows continued treatment and medication management for diabetes.  The Board notes that the Veteran is morbidly obese and not always compliant with medication and diet.  At times, he has difficulty controlling his diabetes.  

On review, the Board finds that the Veteran's diabetes does not necessitate regulation of activities as contemplated by the rating schedule and the criteria for a 40 percent evaluation are not met or more nearly approximated.  In making this determination, the Board acknowledges that there is medical evidence indicating that regulation of activities is required.  For various reasons, the Board does not find this evidence probative.  That is, the August 2005 examiner indicated that regulation of activities was required due to hypoglycemic episodes but the history portion of that examination indicated that the Veteran did not have problems with hypoglycemia.  Regarding the January 2006 medical statement, the VA physician did not provide any information regarding regulation of activities as requested on the form.  Thus, this statement was not supported by any rationale.

The Board finds the February 2011 VA examination and addendum highly probative.  The examiner reviewed the claims folder and provided adequate rationale for his opinion that regulation of activities was not required due to diabetes.  The examiner discussed the Veteran's reports of hypoglycemic episodes as well as specific VA records which indicated whether or not the Veteran's diabetes was controlled or whether there were episodes of hypoglycemia.  For example, the examiner noted that the Veteran was seen in April 2010 with no reported episodes of hypoglycemia.  The examiner also discussed the Veteran's limitations related to nonservice-connected arthritic conditions.  

Pursuant to the rating schedule, compensable complications of diabetes are separately evaluated unless they are part of the criteria to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

At the time of the initial grant, the RO considered peripheral vascular disease, nephropathy, and erectile dysfunction as part of the diabetic process and these disabilities were included as part of the 20 percent evaluation under Diagnostic Code 7913.  As noted, the RO subsequently assigned a separate 60 percent evaluation for nephritis and that issue is not currently for consideration.  

The August 2005 VA examination noted the Veteran's complaints of intermittent claudication on walking 1 yard on level ground at medium pace.  There was no calf pain at rest or persistent coldness of the extremities.  On examination, peripheral pulses were 1+ and there were atrophic skin changes with thin skin and the absence of hair.  The ankle/brachial index (ABI) was within normal limits in both lower extremities.  Arterial doppler of the lower extremities showed mild diffuse atherosclerotic disease.  The February 2011 VA examination and April 2011 addendum indicate that a stress test in 2009 was normal and that the Veteran did not have any symptoms of claudication.  On physical examination of the lower extremities, dorsalis pedis and posterior tibial pulses were intact.  The examiner indicated that there was no evidence of peripheral vascular disease.  

The Board acknowledges the complaints and findings on examination in August 2005; however, considering the normal ABI at that time, as well as the findings on recent examination, the Board does not find the criteria for a separate compensable evaluation for peripheral vascular disease met or more nearly approximated.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.  

Evidence of record shows that the Veteran suffers from erectile dysfunction and he is currently in receipt of special monthly compensation at the K level based on loss of use of a creative organ.  There is no evidence of penile deformity and a separate compensable rating is not warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

At no time during the appeal period has the Veteran's diabetes with peripheral vascular disease and erectile dysfunction been more than 20 percent disabling and staged ratings are not warranted.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

Evidence of record indicates that the Veteran has multiple disabilities and that he is currently unemployed.  Such evidence, however, does not suggest that he is unemployable due to his service-connected diabetes and as such, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service connection for residuals of TIA

In November 2005, the RO denied entitlement to service connection for a TIA.  The Veteran disagreed and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including brain hemorrhage and brain thrombosis, if manifested to a compensable degree within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability, however, is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Service treatment records are negative for TIA and a diagnosis was not noted for many years following discharge.  Thus, there is no evidence of a chronic disorder during service or manifested within one year following discharge.  

Private medical records show that the Veteran suffered a TIA in November 1996.  At the time of admission, he had severe hypertension.  The emergency room report indicates that a head CT was negative.  

The claims file contains a February 2005 physician's statement completed by Dr. D.O.  This statement indicates that the Veteran has neurological complications (TIA) due to his diabetes.  It was further noted that diabetes was diagnosed in 1990.  

The above statement relates the Veteran's 1996 TIA to his diabetes.  The Board, however, questions the rationale or factual basis for this statement.  Specifically, the Board notes that objective evidence does not support a finding that diabetes was diagnosed in 1990.  For example, private records dated in July 1993 indicate that glucose was negative on urinalysis.  The Veteran underwent a VA Agent Orange examination in March 1995 and at that time, he did not report a history of diabetes and it was not included in the diagnoses.  Private records documenting the 1996 TIA also do not show a history of diabetes.  The Veteran has not submitted or identified medical evidence confirming that diabetes was diagnosed prior to his first TIA.

A January 2006 physician statement indicates that the Veteran has neurological complications due to diabetes.  The specific complications, however, are not identified.  

In March 2010, the Veteran presented to a private hospital with complaints that he thought he had a stroke.  It was noted that two days prior, he had an episode of expressive difficulty with speech.  At the time he was having dizzy spells as well as generalized weakness.  Discharge diagnoses included probable TIA.  

On VA examination in February 2011, the Veteran reported a history of TIA in 1996, which was attributed to hypertension.  He also reported being admitted for a TIA in March 2010 and that his hypertension was elevated at that time.  Following examination, assessment indicates there was a history of TIA's without any residual symptoms.  The April 2011 addendum indicates that review of records shows that a head CT was unremarkable and a carotid doppler did not show significant stenosis.  The Veteran denied residual symptoms related to the TIA and the examiner stated that he did not have any residuals of the TIA from 1996.  

Evidence of record shows that the Veteran had TIA's in 1996 and 2010, but there is no indication of current residuals.  Additionally, the preponderance of the evidence is against finding that either of the TIA's were proximately due to or aggravated by service-connected diabetes.  

Finally, the Board notes that the Veteran served in Vietnam and acknowledges that ischemic heart disease was recently added to the list of disabilities associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  For purposes of this section, however, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note 3.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.










(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation greater than 20 percent for diabetes mellitus type II with peripheral vascular disease and erectile dysfunction is denied.

Entitlement to service connection for residuals of a TIA, to include as secondary to service-connected diabetes, is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


